DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive.  Applicant argues Na fails to teach wherein the energy storage is configured to output the first auxiliary voltage when the voltage generated due to the stored power is greater than or equal to a usable voltage.  The examiner does not find this argument to be persuasive.  As stated in paragraph 0131 of Na, the voltage detector 540 generates the selection signal Slct to supply the panel power voltage VCC to the first power converter 510 and the second power converter 520 when the auxiliary panel power source voltage VCC′ is lower than the threshold voltage, and transmits the generated selection signal Slct to the switch portion 530. When the auxiliary panel power source voltage VCC′ exceeds the threshold voltage, the voltage detector 540 generates a selection signal Slct to supply the auxiliary panel power source voltage VCC′ to the first power converter 510 and the second power converter 520, and transmits the selection signal Slct to the switch portion 530.  Continuing in paragraph 0132 of Na, for example, when the panel power source voltage VCC is 5 V, the threshold voltage of the auxiliary panel power source voltage VCC′ may be 5 V (e.g. about the same as the panel power source voltage VCC). Accordingly, when the auxiliary panel power source voltage VCC′ generated by the thermoelectric generation portion 600 is lower than 5 V, the first driving voltage VT and the second driving voltage VD are generated by using the panel power voltage VCC supplied from the external device/source, and when the auxiliary panel power source voltage VCC′ generated by the thermoelectric generation portion 600 is 5 V or higher, the first driving voltage VT and the second driving voltage VD can be generated by using the auxiliary panel power source voltage VCC′.  Therefore, when stored voltage reaches a usable voltage of 5 V or higher, the system of Na will switch over and provide the voltage VCC’ (first auxiliary voltage) from the storage portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0057626 A1 hereinafter Lee) in view of Na et al. (US 2018/0158429 A1 hereinafter Na).

In regards to claim 1, Lee discloses a display driving apparatus (see figure 3 and paragraph 0040, driving circuit 340) configured to drive a display device for displaying an image (see figure 3, electronic paper display 350), the display driving apparatus comprising: 
a source driver integrated circuit (IC) configured to convert image data into a source signal (see figure 3 and paragraph 0040, driver circuit 340); and 
an energy harvesting apparatus configured to convert radio frequency (RF) energy into electrical energy and supply the electrical energy to the source driver IC (see figure 3 and paragraph 0041, RF energy converter 310), 
wherein the energy harvesting apparatus includes: 
a second energy converter configured to convert the RF energy into the electrical energy to output a second energy harvesting current (see paragraph 0041, RF energy harvester); and 
an energy storage configured to receive the first energy harvesting current and the second energy harvesting current from the first energy converter and the second energy converter, respectively, and store power to output a first auxiliary voltage that is a voltage generated due to the stored power (see figure 3, energy storage device 342), and 
the first energy converter, the second energy converter, and the energy storage are located on the source driver IC (see figure 3 and paragraph 0040).
	However, Lee fails to disclose:
an energy harvesting apparatus configured to convert thermal energy generated in the source driver IC and supply the electrical energy to the source driver IC,
wherein the energy harvesting apparatus includes: 
a first energy converter configured to convert the thermal energy generated in the source driver IC into the electrical energy to output a first energy harvesting current, 
wherein the energy storage outputs the first auxiliary voltage when the voltage generated due to the stored power is greater than or equal to a usable voltage.
Na teaches:
an energy harvesting apparatus configured to convert thermal energy generated in the source driver IC and supply the electrical energy to the source driver IC (see figure 12, thermoelectric generation portion 600, storage portion 100);
wherein the energy harvesting apparatus includes: 
a first energy converter configured to convert the thermal energy generated in the source driver IC into the electrical energy to output a first energy harvesting current (see figure 12, converter 700 and thermoelectric generation portion 600),
wherein the energy storage outputs the first auxiliary voltage when the voltage generated due to the stored power is greater than or equal to a usable voltage (see figure 15 and paragraph 0131, voltage detector 540 and paragraph 0132, switches to voltage VCC’ from storage portion when the voltage is equal to or greater than the voltage VCC, the usable voltage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and include a thermoelectric energy converter as taught by Na, thereby using known techniques to yield predictable results.

In regards to claim 2, as recited in claim 1, Na further teaches further comprising a voltage stabilizer (see figure 12, converter 700) configured to output a second auxiliary voltage corresponding to the first auxiliary voltage to the source driver IC using a reference voltage that maintains a constant level in response to temperature changes (see figure 12 and paragraph 0071, second auxiliary driving voltage VD).

In regards to claim 3, as recited in claim 1, Na further teaches further comprising a voltage stabilizer configured to output a second auxiliary voltage corresponding to the first auxiliary voltage to the source driver IC (see figure 12 and paragraph 0071, second auxiliary driving voltage VD),
wherein the voltage stabilizer includes: a bandgap reference voltage generator configured to output a reference voltage that maintains a constant level in response to temperature changes (see paragraph 0071, 1.2 and 1.8 volts; and 
a regulator configured to output the second auxiliary voltage of a constant level corresponding to the first auxiliary voltage to the source driver IC using the reference voltage (see figure 12 and paragraph 0071, second auxiliary driving voltage VD).

In regards to claim 4, as recited in claim 1, Na further teaches further comprising a voltage stabilizer configured to output a second auxiliary voltage corresponding to the first auxiliary voltage to the source driver IC using a reference voltage that maintains a constant level in response to temperature changes  (see figure 12 and paragraph 0071, second auxiliary driving voltage VD), wherein the voltage stabilizer is located on the source driver IC (see figures 5-11, converter formed on the printed circuit board 910 which contains the signal controller and data driver).

In regards to claim 5, as recited in claim 1, Na further discloses further comprising a voltage stabilizer configured to output a second auxiliary voltage corresponding to the first auxiliary voltage to the source driver IC using a reference voltage that maintains a constant level in response to temperature changes (see figure 12 and paragraph 0071, second auxiliary driving voltage VD), wherein the voltage stabilizer is embedded in the source driver IC (see figures 5-11, converter formed on the printed circuit board 910 which contains the signal controller and data driver).

In regards to claim 6, as recited in claim 1, Lee further discloses wherein the second energy converter includes: 
an antenna part including an antenna configured to collect the RF energy and convert the collected RF energy to output an antenna output voltage (see figure 3 and paragraph 0041, antennas 311 and 313); and 
an RF-to-direct current (RF-DC) rectifier circuit part configured to rectify the antenna output voltage to output the second energy harvesting current (see figure 3 and paragraph 0041, the energy conversion module 312 includes a filter and a rectifier so that the RF signal is converted into a DC signal via the energy conversion module).

In regards to claim 10, as recited in claim 1, Na further discloses wherein the first energy converter includes a plurality of thermoelectric modules in contact with the source driver IC to absorb the thermal energy generated in the source driver IC and configured to convert the absorbed thermal energy into the electrical energy (see figures 8-10, thermo generation portion 600).

In regards to claim 11, as recited in claim 1, Na further discloses wherein the first energy converter and the energy storage are provided in the form of a film (see paragraphs 0075 and 0123 and figure 11, thermo generation portion 600 applied to the clock wires).

In regards to claim 12, Lee discloses a display driving method (see figure 3 and paragraph 0040, driving circuit 340), comprising: 
converting radio frequency (RF) energy into electrical energy to output a first energy harvesting current and a second energy harvesting current (see figure 3 and paragraph 0041, RF energy converter 310); 
receiving the first and second energy harvesting currents and storing power (see figure 3, energy storage device 342); 
generating a first auxiliary voltage using the stored power (see figure 3, power supply 343); and 
outputting a second auxiliary voltage corresponding to the first auxiliary voltage (see figure 3 and paragraph 0047, second power signal PS2’).
However, Lee fails to disclose converting thermal energy generated from a source driver integrated circuit (IC) into electrical energy to output a first energy harvesting current,
wherein the energy storage outputs the first auxiliary voltage when the voltage generated due to the stored power is greater than or equal to a usable voltage
Na teaches converting thermal energy generated from a source driver integrated circuit (IC) into electrical energy to output a first energy harvesting current (see figure 12, thermoelectric generation portion 600, storage portion 100), 
wherein the energy storage outputs the first auxiliary voltage when the voltage generated due to the stored power is greater than or equal to a usable voltage (see figure 15 and paragraph 0131, voltage detector 540 and paragraph 0132, switches to voltage VCC’ from storage portion when the voltage is equal to or greater than the voltage VCC, the usable voltage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and include a thermoelectric energy converter as taught by Na, thereby using known techniques to yield predictable results.

In regards to claim 13, as recited in claim 12, Na further teaches wherein the outputting of the second auxiliary voltage corresponding to the first auxiliary voltage includes: outputting a reference voltage that maintains a constant level in response to temperature changes (see paragraph 0071); and outputting the second auxiliary voltage corresponding to the first auxiliary voltage using the reference voltage (see paragraph 0071, voltages 1.2V and 1.8V).

In regards to claim 14, as recited in claim 12,  Na further discloses wherein the converting of the thermal energy generated from the source driver IC and the RF energy to output the first and second energy harvesting currents includes converting the thermal energy generated from the source driver IC to output the first energy harvesting current (see figure 15, storage portion 1000).

In regards to claim 15, as recited in claim 12, Lee further discloses wherein the converting of the thermal energy generated from the source driver IC and the RF energy into the electrical energy to output the first and second energy harvesting currents includes: collecting the RF energy to output an antenna output voltage see figure 3 and paragraph 0041, antennas 311 and 313); and 
rectifying the antenna output voltage to output the second energy harvesting current (see figure 3 and paragraph 0041, the energy conversion module 312 includes a filter and a rectifier so that the RF signal is converted into a DC signal via the energy conversion module).

In regards to claim 17, as recited in claim 12, Na further teaches wherein, in the outputting of the second auxiliary voltage corresponding to the first auxiliary voltage, when a voltage corresponding to the stored power is greater than or equal to a usable voltage, the first auxiliary voltage is output (see figure 15 and paragraph 0131, voltage detector 540).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Na in view of Buescher (US 2016/0379104 A1 hereinafter Buescher).

In regards to claim 7, as recited in claim 1, Lee further discloses wherein the second energy converter includes: 
an antenna part including an antenna configured to collect the RF energy and convert the collected RF energy to output an antenna output voltage (see figure 3 and paragraph 0041, antennas 311 and 313); and 
an RF-DC rectifier circuit part (see figure 3 and paragraph 0041, the energy conversion module 312 includes a filter and a rectifier so that the RF signal is converted into a DC signal via the energy conversion module). 
However, Lee fails to disclose an RF-DC rectifier circuit part configured to receive a first antenna output voltage, which is the antenna output voltage, and a second antenna output voltage, which is an inverted voltage of the antenna output voltage, and rectify the first and second antenna output voltages using a first diode, which is an N-type metal-oxide-semiconductor (NMOS) transistor, a second diode, which is a P-type metal-oxide-semiconductor (PMOS) transistor, and a capacitor to output the second energy harvesting current.
Buescher teaches an RF-DC rectifier circuit part configured to receive a first antenna output voltage, which is the antenna output voltage, and a second antenna output voltage, which is an inverted voltage of the antenna output voltage, and rectify the first and second antenna output voltages using a first diode, which is an N-type metal-oxide-semiconductor (NMOS) transistor, a second diode, which is a P-type metal-oxide-semiconductor (PMOS) transistor, and a capacitor to output the second energy harvesting current (see figures 2 and 4, paragraphs 34 and 39, rectifier 103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Na and include a RF rectifier  as taught by Buescher, thereby using known techniques to yield predictable results.

In regards to claim 8, as recited in claim 1, Lee further discloses wherein the second energy converter includes: an antenna part including an antenna configured to collect the RF energy and convert the collected RF energy to output an antenna output voltage (see figure 3 and paragraph 0041, antennas 311 and 313); and 
an RF-DC rectifier circuit part (see figure 3 and paragraph 0041, the energy conversion module 312 includes a filter and a rectifier so that the RF signal is converted into a DC signal via the energy conversion module). 
However, Lee fails to disclose an RF-DC rectifier circuit part configured to receive a first antenna output voltage, which is the antenna output voltage, and a second antenna output voltage, which is an inverted voltage of the antenna output voltage, and rectify the first and second antenna output voltages using a first diode, which is an NMOS transistor, a second diode, which is a PMOS transistor, and two capacitors to output the second energy harvesting current, wherein the RF-DC rectifier circuit part is configured by linearly connecting one or more unit rectifier circuits each including the first diode, the second diode, and the two capacitors.
Buescher teaches an RF-DC rectifier circuit part configured to receive a first antenna output voltage, which is the antenna output voltage, and a second antenna output voltage, which is an inverted voltage of the antenna output voltage, and rectify the first and second antenna output voltages using a first diode, which is an NMOS transistor, a second diode, which is a PMOS transistor, and two capacitors to output the second energy harvesting current, wherein the RF-DC rectifier circuit part is configured by linearly connecting one or more unit rectifier circuits each including the first diode, the second diode, and the two capacitors (see figures 2 and 4, paragraphs 34 and 39, rectifier 103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Na and include a RF rectifier  as taught by Buescher, thereby using known techniques to yield predictable results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628